                                                                    cv RK'
                                                                         s OFFICE U.&.DIST.CG IRT
                                                                           AT ROANOKE,VA
                                                                                FILED

                                                                             MA2 16 2222
                      IN THE UNITED STATES DISTM CT COURT
                     FOR TH E W ESTERN DISTR ICT 0F V IRGIN IA          JU       UDLEY C ERK
                                                                      BY:
                           CHARLOU ESVILLE DIVISION                              1 C   K

TH OM A S BAK ER,
                                               CivilAction No.3:19CV00048
      Plaintiff,
                                               M EM O R AN DU M O PIN IO N

                                               By:Hon.Glen E.Conrad
NRA GROUP,LLC,eta1.,                           SeiorUnited StatesDistrictJudge

      Defendants.



      In this action under the Fair Debt Collection Practices Act(CTDCPAD, 15 U.S.C.
jj 1692-1692p,Thomas Baker asserts a supplementalstate law claim ofnegligence per se
against Charlottesville Radiology? Ltd. (dschàrlottesville Radiology''
                                                                     ) and MBM S, LLC
(CiM BM S,'' and collectively with Chatlottesville Radiology, the StM oving Defendants').
Charlottesville Radiology and M BM S have m oved to dism iss the claim againstthem under

FederalRuleofCivilProcedtlre 12(b)(6).Thecourtheld ahemingon themotionsonFebruary
6,2020.Forthereasonssetforth below,the courtwillgrantthemotionsto dism iss.

                                      Backzround

      The following factual allegations,taken from the nm ended com plaint,are accepted as

tnle forpuposes ofthe pending motions. See Erickson v.Pardus,551 U.S.89,94 (2007)
(GçgW qhennzlingonadefendant'smùtiontodismiss,ajudgemustacceptastruea11ofthefactual
allegationscontainedinthecomplaint-').
      On August12,2017,Bakerwasphysically injlzred during the tdunitetheRight''rally in
Charlottesville,Virginia. Am.Coinpl.! 1,ECFNo.6. Bakerwastakento alocalhospitalfor

medicaltreatment. Id.! 13. CharlottesvilleRadiology w asone ofthe healthcareprovidersthat
treated Bakerforhisinjuries. Id.! 17. The treatmentprovided by CharlottesvilleRadiology
includedanM RIscan ofBaker'ship.J-I.
                                   J-
                                    ,! 18.
       On August18,2017,Bakerfiled a claim with theVirginiaVictimsFtmd ($$VVF''). J-Q
! 20. The VVF was established under the Virginia Coppensating Victims of Crime Act
(çtcompensating VictimsAct''),Va.Code â 19.2-368.1,#.1seq. 1d. The VVF assists crime
victimswithout-of-pocketexpensessuchasmedicalbills.Id.!1.
       On Januazy 5,2018,the VVF notifed Charlottesville Radiology thatBaker had filed a

claim with thefund. Ld-a!!22-23& Am.Compl.Ex.1,ECF No.6-1. Thewritten noticewas
sent to a post office box in State Collegè, Pennsylvania m aintained by Charlottesville

Radiology's billing company,M BM S. Am .Compl.Ex.1. The notice provided,in pertinent

part,asfollows;

              This is to notify'y'
                                 où thét the above-nnm ed claim anthas fled a
              claim with theVirginiaVictimsFtmd(VVF). Persection j 19.2-
              368.5:2 ofthe Code ofVirginià,patientswith a pending VVF
              claim shallnotbe pursued bv anv collection efforts from health
              care providers. This does not m ean that the patient cnnnot be
              billed.Itonly meansthatyou cnnnotputtheaccountin collections
              orgobeyondnormalbillilk measurestmtila decision ismade on
              thispatient'sVVF claim . Any accountspertainingto thispatient's
              crime-related treatment that have already been turned over to
              collectionsshould bepulled outim mediately.

Id

       Nearly five m onths later,qn Jtme 4,2018,M BM S sentBakera statementon behalf of
                                               .




Charlottesville Radiology. Am .Compl.Ex.2,ECF No.6-2. The statem entshowed an tmpaid

balanceof$65.27. Itindicated tha!Bakerm ustcontactthenum berprovided orsend imm ediate

paymentSstoavoid.furthercollectitp effortso''J-4..
       After receiving no payment from Baker,M BM S referred his acçount to NRA Group,
                       ,:
                      , .           '              '              .
LLC ICW ItA Group'') foi collectibn efibrts. Am.Compl.! 48. On August20,2018,NRA
Group sent Baker a debt collection notice indicating that he owed Charlottesville Radiology

$65.27,andthathisaccounthad been forwarded toNRA Group forcollection. Am .Compl.Ex.

3,ECF N o.6-3.

       On September 5,2018,Bakerdiscovered thathe had missed a telephonecall9om N RA

Group. Am.Compl.!! 50-55.àakercalled the telephone nllmberand spoke lith a collection
                                  .




agent. J.
        i.!! 5* 57. Bakerinfpnm d the collection agentthatNRA Group could notptlrsue
collection effortsagainstan individualwho had an open claim with the VVF. J-/.S! 61. The
agenttold Bakerthathe wasunaware ofthe Virginia 1aw to wltich Bakerreferred. JZ ! 62.
Bakerthen spokewith someonewhoclaimed to beamanager. JJ=.! 66. Themanagerdidnot
believeBakerandultimatelyhunguponhim .J.IJ.,!!70,77.
       On'September14,2018,BakersentNILA Group aletterdisputingthevalidityofthedebt
allegedlyowedtoCharlottesvillekadiology.Am.Compl.Ex.4,ECFNo.4.In theletter,Baker
emphasized thatbilling forthe radiology servicesshould have gone through the VVF,since he

wasavidim ofacrime.Lp-,BakerdirectedNRA Grouptostopcontactingllim.JI
                                                                   1,On October
                                                                             .




18,2018,NRA Group sent Baker another letter attempting to collectthe alleged debt. Am .

Com pl.Ex.5,ECF N o.6-5.

                                      ProceduralH istorv

       Bakercomm enced thisaction on August23,2019. On October24,2019,Bakerfiled an
 '      .                .        '

am ended complaintagainstCharlottesville Radiology,M BM S,and NRA Group. ln Counts I

through IV ,Baker claim s thatN R A Group violated variousprovisions ofthe FDCPA .I In Count

V,Bakerassertsaclaiin ofnegligehceperseagainstCharlottesvilleRadlology and M BM S.




       1BakerinitiallysoughttoholdMBMSresponsibleforallegedviolationsoftheFDCPA. However,on
December9,2019,Bakervoluntmily dismissedtheFDCPA claimsagalnstM BM S.
                                              3
       CharlottesvilleRadiology and M BM S have moved to dism isstheclaim ofnegligenceper

se tmderRule 12(b)(6) ofthe FederalRulesof CivilProceduze. The motion hasbeen fully
briefed and argued,and isnow ripefordisposition.

                                    Standard ofR eview

       Rule 12(b)(6)permitsaparty tomovefordismissalofacomplaintforfailureto statea
claim uponwjjichreliefcanbegranted.Whendecidingamotiontodismisslmderthisrule,the
courtm ustacceptastrue allwell-pleaded allegationsand draw a11reasonable factualinferences

in the plaintiffs favor. Erickson,551 U.S.at 94. $$W hi1e a com plaint attacked by a Rule

12(b)(6)motion to dismissdoesnotneed detailed factualallegations,a plaintiffsobligation to
provide the groundsofhisentitlem entto reliefrequiresm ore than labelsand conclusions,and a

formttlaic recitation of the elem eùis of a cause of action will not do.'' 'Bell Atl.Com .v.

Twombly,550U.S.544,555 (2047)(intem alcitation and quotationmarksomitted).Tosurvive
dismissal,t&a complaintm ustcontain suftk ientfacm alm atter,accepted astrue,to tstate aclaim

forreliefthatisplausibleon itsface,'''meaningthatitmustçlpleadl)fact'
                                                                    ualcontentthatallows
the court to draw the reasonable inference that the defendant is liable for the m isconduct

alleged.''Ashcroftv.Igbq,556U.S.662,678(2009)(quotingTwomblv,550U.S.at570).
                                         D iscussion

       Bakerseeksretieffron'ttheMovingDefendantsonthebasisoftheirallegedfailureto
complywiththeCompùùsatingVictirlisAct.TheActprovidesthatEçlwlheneverapersonslesa
claim gwith the VVF),a11health caieproviders...thathàve been given notice ofa pending
claim ...jhallrefrain from al1débtcollection activitiesrelating tom edicaltreatmentreceived by

thepùrson in connectioh with such claim tmtilan award ismade on theclaim ortmtila claim is

determined to benoncolpensable ....'' Va.Code â 19.2-368.5:2. Bakermaintainsthatthe
M oving Defendants' ltfailtlre to adhere to the statutory requirement prohibiting pursuit of

collection efforts ...while llisVVF claim waspending''supports a claim ofnegligence perse

under Virginia com mon 1aw.2 Am . Compl.! 113. Forthe following reasons,the courtis

unpersuaded.

                 TheSuprem eCourtofVirginiahasm adeclearthatSdtheviolation pfastatutedoesnot,by

thatvery factalone,constitute actionable negligence orm akethe guilty party negligentper se.''

W illinm son v.O1d Brocue.Inc.,350 S.E.2d 621,624 (Va.1986). çThe reason isthatunder
                                                                        .

                                                     '
                         y

Virginia1aw thedoctrine Eofnegligencepersejappliesonly wherethereisacommon-law cause
ofactibn. The doctrine ...doesnotcreate acauseofaction where oné did notexistatcom mon

law.''Parkerv.Carilion Clinic,819S.E.2d809,824(Va.2018)(citationandemphasisomitted).
                     '
         .

Stated Lifferently,tsthe negligencepirse tdoctrine doesnotcreatea dùty ofcare'butçmerely
'


setsa standard ofcate by wllich thedefendantmay bejudged in thecommon-law action,'and
    .' .                                 ,
    I:       .   .   ..
                             '       .
                                     i       ..
                                              t,,,   i   .' .   '           .. .1.   .   # , ,- y ,
                                                                                                  . ..'   :-'   .   .

tàus,(Etjhi aàsence ofan tmderiying common-law duty rezidersthe presence ofa statitory
standard ofcare irrelevant.'''A.H.ex rel.C.H.v.Church ofGod in Christ.Inc.,831 S.E.2d 460,

475(Va.2019)(quotinjParker,819S.E.2dat824).
                 In this case,the am ended complaintdoes notallege thatthe M oving Defendantshad a

com mon-law duty to iefrain fröm purstiing debt collection activities against a crime victim .
                                 '                                  .
     .

Instead,the arpended com plaint appears to rely on the Compensating Victim s Act as both

creating the duty and jetting the standm'
                                        d ofcare. SeeAm.Compl.!! 110-115. Asindicated
above,the Supreme'CbtlrtofVirjinia has tçexpressly rejected the proposition Gthata statme
àetting astandard ofcare also createsthe duty ofcare.''' Chlzrch ofGod in Chdst,831S.E.2d at

475(quofing Plker,à19S.E.2dat825). SdW ithouta coinnp n-law antecedent''to the alleged
                 2 Baker acknowledges thatthe Compensating Victims Actdoes not create a private stamtory cause of
qction. SeePl.'sBr.Opp'n6,ECFNo.19CMr.BakerisnotassertingthattheVVF createdastatutory causeof
actio
    'n.TheAmendedComplaintassertséVgligencepèrseaction.'').
duty atissue,Baker's negligence per se claim against Charlottesville Radiology and M BM S

cnnnotsurviveam otionto dismiss.ld.

       In responsetb the pending m otions,Bakerargues'thatthe ççduty ofcaretowardsa crime

victim ..'
         .encompassesmore thanjustmedidaltreatmentofilisinjmiesbutalso the overall
contextin which tflattrçatmentis'p'rovided to him ,''including Stgcjollection effortsto receive
paymentforsuciktreatment.''Pl.'sBr.Opp'n 7,ECFNo.19.Thisargument,however,findsno
supportin Virginia law. Baker does not cite,and the courtis unable to find, any authodty

suggestipg thatahealthcareproviderowesa duty to apatientto refrain from collecting am edical

debtifthepatientisa crim eVictim .NordoesBakerprovide any legalsupportforthe assertion,

made atoplargumeni,thata11debtcollectorsoweaduty ofcareunderthecommon law. The
.                    .   q
                         t
courtagreçs with the M oving Defendantsthatthe absence ofa recognized duty underVirginia

comm on'law isfatalto Baker'sclailh ofnegligence perse. See Parker,819 S.E.2d at 825-26

(Gûparker's neglijenée per se argument based on (the Hea1th lnsurance Portability and
Accountability Act(SHIPPA )qsndsno supportin Virginia law. None ofourprecedentshas
everimposed atortduty on a healthcareproviderto manageitsconsdentialinformation system s

so as to deter em ployees f'
                           rom willfully gaining tmauthorized access to confidentialm edical

infdrm ation ....The absence ofatol'tduty underVirginia1aw rendersirrelevantthe standard of

caretmderHIPPA.''j.
       The cottrt is also'unpersuaded by Baker's argllment that the M oving Defen'do ts

ççassumed a duty'ùfcàre'towardshim .'' P1.'sBr.Opp'n 7. lt'l-o ejtablish a claim ofnegligence

based onassllmptionofduty,aplaizitiffzriustshow thatthedefendantçexpresslycommunicatledj
hismt
   ke
    'ntiùn (tou.
               ndertakethisdutyq.'''Doev.Cong.Sch-eInc-,102Va.Cir.354,360(Va.Cir.
                                 .                                         '
                                     .j

Ct.2019)(alterationsin original)(quoting Terry v.Irish Fleek Inc.,818 S.E.2d 788,792 (Va.
2018:.-vhus,withoutmaagreementpromise,orexpresseëintento undertakeacertainduty,
the 1aw cnnnotrecognize an asstlmption ofduty.'' Ld=;see also Church ofGod in Cluist,831

S.E.2d at 471-72 (GW n assllmed duty to protect cnnnot be predicated solely upon an
tmcommunicatedimpliedtmdertaking....Instead,theremustbeaclearexpressionofintentby

a defendantto take op a legalduty to protecta plaintiffwho isjustifiably relying upon that
clearlyexpressedintent.'')(intemalquotationmarksandcitationomltted).
       Forinstance,in Kellermnnn v.M cDonouch,684 S.E.2d786 (Va.2009),on whichBaker
relies,the Suprem e CourtofVirgihiaheld thattheplaintiffs com plaintadequately pled thatthe

defendantwifeexpressly tmdertook aduty to protectateenaged houseguest9om hnrm by athird

party when sheçsagreed''with theteenager'sparentsthattheirchild would çdnotbe driven by any

inéxperienced ddvérs''and would tçnot...bein a carwith any young,m ale drivers.'' 684 S.E.2d

at791-792 (internalqtlotation marks omitted). On the other hand,the Courtheld thatthe
plaintifffailed to adequately plead a cause ofaction based upon assumption ofduty againstthe

dtfendanthtzsbaùd sincithe comjlàintindicated that'the défendanthttsband SçWasnotpresent
When ghis wife)assumed thè dtity'to exercise reasonable careto prevent(the teenagèrj9om
riding in cars driven by inexperienced drikers or yotmg m ale driversy'' and the complaint

contained no other allegations indicating thatthe defendanthusband agreed to undertake such

duty. 1d.at792. Sim ilarly,in Daviesv.Virginia CV S Phnrmacy.LLC,150 F.Supp.3d 662
                      .                                                    '
           .

(W .D.Va.2014)(Conrad,J.),thisçourtheld thattheplaintifffailedto state $çaplausibleclaim
that'CVS assllmedaduty''to gratuiiùusly fillaprescdption sincethe complaintdid nottçallege
thatCVS told the plaintiff--or anyone- thatitwould provide the m edication for free.'' 150 F.

Supp.3d at666.
              Theallegationsin thiscaseare equally insum cientto supporttheexistence ofan asmlm ed

duty on the partofthe M oving Defendants. Baker does not allege thateither of the M oving

Defendants agreed or prom ised to refrain frozh engaging in collection efforts while his VVF

claim Was pending. W ithoutallegations establishing such a Sçclearly expressed intent''on the
partofthe M oving Defendants,Bakeristmable to plead a plausible claim ofnegligence perse

basedon thetheory ofassumption ofduty. Chtlrch ofGod in Chdst,831S.E.Zd at472.

              Finally,the court declines any im pliqd invitation to create or recognize a new duty

giving rise to a cause of'action for negligence per se tmder Virginia law. Regardless ofthe

appeal that Baker's argument m ay have,he is Glpresenting it to the wrong fontm .'' Guy v.

TravenolLabs..Inc.,812 F.2d 911,915 (4th Cir.1987). Tlliscourtwillnotcreate orextend
V irginialaw to reiognizeanovelduty ofcare;çtthatisthebailiwick of(Virginia's)court
      .                                                                           sand
  j             I                   . .I   .   ' & ,''                                                .
                    f                 .                  ..       ..   .    ,                ;.
legislature.''CooperInduj..Inc.v.Agway.Inc.,987F.Supj.92,104 (N.D.N.Y.1997).
                                                              C onclusion
          ,         '   ..   ,I ;                 ,i     2                      '      ,..        e   .   .
              Forthereasonsstated,thecourtwillgrantthemotionstodismisssledbyCàarlottesville
and M BM S.3 The claim ofnegligezlceperse againsttheM oving Defezidantswillbe dism issed

withouiprejudice,'
                 andthecasewillprbceedontheFDCPA claimsagainstNRA Group.
              TheClerk isdirected to send iopiesoftllism emorandllm opinibn and thç accompanying

ordertoat1counselofrecord.
              DATED:This lè dayofMarch,2020.

                                                                 SeniorUnited StatesDistrictJudge


              3 In lightofthe court's conclusion thatBakerhasnotprokided specitk facmalorlegalsupportfor the
existence ofa plausible duty ofcare owed by the M oving Defendants,the coùrtneed notaddress the alternative
argumentsraised in theirmotionsto dismisstheclaim ofnegligenceperse.
